B5/19/201@ ad 8: 4490-RAGG6bS Hdcument #: 1-41 BRP POPOBPER Page 1 of 21 Pagelli##8884/ 25

Q5/18/2017 89:34 847-360-1897 CHILD SUPPORT SA PAGE @2/18

STATE OF ILLINOIS ) IN THE CIRCUIT sale E D
1
INGKS

) S$ NINETEENTH JUDIC CUIT

COUNTY OFLAKE Ss) LAKE COUNTY, ILL g 20t

: wht +
ILLINOIS DEPARTMENT OF HEALTHCARE gis
AND FAMILY SERVICES, EX REL: ) ens Coen yen
SARINA A. ERVIN ) ad

Petitioner )  GenNo: 04D 1943

vs )  IV-DNo: 01166815
RAYMOND N. ERVIN )

‘Respondent )

NOTICE OF MOTION

 

RAYMOND BOLDT JONATHAN STEELE
ATTORNEY ATLAW — BEERMANN, PRITIKIN, MIRABELLI, SWERDLOVE, LLP

209 E. PARK ST, 161 N. CLARK ST. SUITE 2600
MUNDELEIN, IL. 60060 CHICAGO, LL 60601
FAX: 847-866-3413 FAX: 312-621-0909

_On FRIDAY, MAY 19, 2017, at 2:00 P.M., or as soon thereafter as counsel may be
heard, I shall appear before the Honorable Daniel L. Jasica, or any Judge sitting in his/her stead,
in the Courtroom usually occupied by him/her in the Circuit Courtroom C-307, Lake County
Courthouse, 18 North County Street, Waukegan, Illinois, and then and there present the attached
PETITION TO INTERVENE AND PETITION TO PRESERVE ARREARAGE, and hold
hearing thereon instanter.

AFEIDAVIT OF SERVICE

I, the undersigned, on oath states that on MAY 18, 2017, I served this notice by faxing a copy to
each person to whom it is directed.

 
  

  
 

  

Chi pport Division
Lake panty State’s Attorney's Office
¢ this ryys rose

PRGOHEESEFHOEOSD
"OFFICIAL SEAL” 5
ELISAURA SILVA wo
Natary Public, 03/40/2019 3

FEO OSOEERSHEEEEEEOEEHH OES oe

 
 
  

 

ete

MICHAEL G. NERHEIM

STATE’S ATTORNEY OF LAKE COUNTY
18 North County Street

Waukegan, IL 60085

(847) 377 - 3131
ChildSupport@lakecountyil.pov
Gl go/ 2s
95/19/2017 Casendl:20869-86008190cUMent #: 1-47RAINSN 1)RBPO Page 2 of 21 Pagelb 384

@8/19/2817 89:34 847-368-1097 CHILD SUPPORT SA PAGE 04/18
eo
STATE OF ILLINOIS ) | IN THE CIRCUIT COU Tite ad
)ss NINETEENTH JUDIC CUIT
COUNTY OF LAKE ) LAKE COUNTY, ILLIN ar gael
IN RE: THE MARRIAGE OF ) = ae
oO | nee
SARINA A. ERVIN ) GenNo: 04D 1943 10
Petitioner, ‘) IV-D No: CO11021998
vs. )
RAYMOND N, ERVIN )
Respondent. )

PETITION TO PRESERVE ARREARAGE
Now Comes the Iilinois Department of Healthcare and Family Services, through its |
Attorney, Michdel G. Nerheim, State’s Attomey of Lake County and, pursuant to 750 ILCS
22/ 101 et seq., states as follows:

. 1. On October 7, 2004, a Notice of Registration of Foreign Order was filed in Circuit
Court for the Nineteenth Judicial Circuit, Lake County, Hilinois, in the above captioned case
registering two court orders from the Canada Superior Court of Justice,

| 2, One court order was entered on November 2, 1998, providing Raymond Ervin,
Respondent, shall pay to Satina Ervin, Petitioner, child support in the amount of CN $1,613.00
per month. |

| 3. A subsequent court order was entered on August 31, 2000, (with a date July 5,
2000) providing Raymond Ervin, Respondent, shall pay Sarina Ervin, Petitioner, child support in
the amount of CN $5,418.00 per month.

| 4. Upon information and belief, the support orders have not been further modified.

‘5. Payments under both orders were to be sent to the Director of the Family

Responsibility Office, until such time ag Petitioner should withdraw the support orders from the

Program.
B5/19/ 281 ad& $420-cROG66EHGcument #: 1-41 FRUPNPOPOBPE Page 3 of 21 PagelDP8aH6/25

O5/18/2017 8:44 947-368-1997 CHILD SUPPORT SA PAGE 95/18

6, Petitioner assigned her interest in child support to the Ministry of Community and
Social Services, Ontario, Canada.
4, Petitioner withdrew ftom Canada’s child support progtam effective Murch 21,
2006,

8 During the relevant timeframe of November 2, 1998 through March 21, 2006 a
total amount of payments due to Canadian Social Assistance the Crown is CN$330,055.25 (U.S.
$240,579.00), (See attached Exhibits A and B.)

9, The Department requests that the arrearage due and owing to the Ministry of
Community and Social Services, Ontario, Canada, be preserved and that it be given the authority
to collect and enforce payment of the arrearage atnount.

_ WHEREFORE, the Illinois Department of Healtheare and Family Services prays:

A. That the Department of Healthcare and Family Services be allowed to intervene;

_ &B. The Petition to Preserve the arrearage amount dur to The Ministry of Community
and Social Services, Ontario, Canada, be granted and that the Department of Healthcare and
Family services has authority to collect and enforce payment due on the arfearape amount as
permitted by law, |

MICHAEL G, NERHEIM
LAKE COUNTY STATE'S ATTORNEY.

  

By:

 
7/25
O5/19/ 2012, 18 £450. beH8S Bgcument #: 1-41 Fi Lose Page 4 of 21 PagelD #38¢
05/18/2817 69:34 647-360-1897 CHILD SUPPORT Sa PAGE 6/18

CERTIFICATION

UNDER THE PENALTIES AS PROVIDED BY LAW PURSUANT TO SECTION 1-109 OF
THE ILLINOIS CODE OF CIVIL PROCEDURE, THE UNDERSIGNED CERTIFIES THAT
THE STATEMENTS SET FORTH IN THIS INSTRUMENT ARE TRUE AND CORRECT,
EXCEPT AS TO MATTERS, THEREIN STATED TO BE ON INFORMATION AND BELIEF
AND AS TO SUCH MATTERS, THE UNDERSIGNED CERTIFIES AS AF ORESAID THAT
HE/SHE VERILY BELIEVES THE SAME TO BE TRUE.

S117 |
Date Lo

' Michael G. Nexbeim
State’s Attomey of Lake County
18 'N. County Street
Waukegan, IL. 60085
847-377-3131
ChildSupport@lakecountyil. gov

 

 
PAGE 88/25

95/19/2017 Gases 1:2G4a-856688- Document #: 1-4 MAP Foe} 20 Page 5 of 21 PagelD #387,

BS/LA/2B17 = Bar34

4
5

ona y+ 2 - th He

se keg

 

reweenee

 

947-268-1097 CHILD SUPPORT SA

_ ONTARIO COURT OF IUSTICE ORECTOR’S STATEMENT OF ARREARS

Fora 335A Court File No,

Creditor: Payor:

Director of the Family Responsibility Office for the ERVIN, RAYMOND N
ix of z

BRVIN, SARINA

PQ. Box 220

Downsview ON

M3M 343

Lovee far fal Ae .
, Of the CITY of TORONTO in the PROVINCE of

| ONTARIO make oath ond say: -

i. lam an agent ofthe Director of the Family Responsibility Office.

2. Ths court orde:/egreement dated the 05 day of July 2000 has aot been changed ty the court or by
agreemant of the parties according to the records of the Director, since it was fited with the
Director for enforcement.

228. Asrears bave also been claimed under the following orders:

3. The order/agmement to be enforced in this court is currently filed for enforcemrent in the office of
the Direstor of the Family Responsibility Office.

4, The total amount of periodic payments in arrears as of 21 December, 2010 is $330,055.25.

5 . The amount of claimed interest accrued on asreara of periodic payments between the date of each
default and today is NIL. ,

5 ‘The amount of the lump-sum suppert in default as of 21 December, 2010 is NIL.

7: The total smount of claimed interest on the lump-sum support is NEL.

8 The ammount of fixed or asseased court costs in deftusk us of 21 Deceruber, 2010 is NIL.
9. The amount of claimed interest on court costs is NIL,

Li " The total amount enforceable in this court thet is claimed against the debtor is 2s follows:

(a) arrears of periodic payments $330,055.25
(b) interest on arrears of periodic payments NUL
{¢} lump-sum NIL.
(d) interest on lumip-surh , NIL
(¢} unpaid court costs NIL
(f) interest on court costs NIL
(tod) 698/13478-9B/0589000/10122 |

EXHIBIT

 
PAGE 89/25
@5/19/2017Caga04 :20847-5660% Hocument #: 1-417 FHCs 6/88720 Page 6 of 21 PagelD #:388

 

 

@S8/16/2817 89:34 847-368-2897 CHILD SUPPORT SA PAGE 98/18
ONTARIO COURT OF JUSTICE DIRECTOR’S STATEMENT OF ARREARS
Form 35A Court File No.
(g) director's costs NIL
{h) total administration ite outstanding NIL
G) NSF NIL
TOTAL vacesteteres we Meseasnstsadseeccesecensmaee SOO OTT 2S

 

lil. In respect of the sum of paragraphs 6 and 3, NIL is for lemp-cum musinrenanve of support.

12. In respect of the sum of paragraphs 4, 5, 8 and 9, $330,055.25 is for periodic maintenance or
support.

13. Tha computations in this statement and its appendices have been carried out tcomectly to the beat of
my ability,

 

Sworn before me at the CITY of TORONTO in the

 

 

é
#

¢ . PROVINCE of ONTARIO A ) yen

this ey ot December 20/0 Ge

M » this scones dey of Charrt eo -

Signature

&

wad

D (A Lormnissioner, eto.)

2 (This form to be signed before a Jawyer, justice of the peace, nO iss ioner for taking
0 effidevits) ie the ol Sam ment of of Ontario,

‘ eos sine 2 ae Net

4

q

‘

‘

Lh

@ of 2) 698/13478-98/0585000/101 221

—

 
95/19/2017 CA8@a 1:2G4-828088. Document #: 1-4 PAYEE of0e720 Page 7 of 21 Pag

5/18/2017 a9:36

a> Seem omer Re - Be

aa

npr” oS

 

Case No:

Payor,
Credhor:

File No:

TRH DATE

a2
92
os
08
2
43

' 92

o2

* 02

G2
O23
02
20

‘22

02
02
G2

24

$2

26

$2

02

oa
Os

102
03
“92

e@L
a6
a?

27

23
08
40
a5
a?
O12

on
a1

1
ba
oi
62
ai
64
02
a4
Ot
O14

o2
92
03
ga
oe
a4
O5
06
a4
08
09
16
20
20
a2
42
or
02
og
02
Oo}
a4
68
95
og
07
08
09
og
09
o9
40
20
20
29
10
a
13
02
02
03
04
os
06
07
68
ag
20
at
12
02

847-368-1097 CHILD SUPPORT SA

SCHEDULE A
0539000
BRVIN, RAYMOND N
ERVIN, SARINA
134678-98
DESCRIPTION . AMOUNT DUR AMOUST PATD BALANCE
SUPPORT ACCRUAL 3413.06 3423.00
SUPPORT ACCRUAL ; 3413.00 6826.90
OM FBA 022198 e490 6826.00
SOA FRA 050299 1196-0194 7839.00 44365.09
SUPPORT ACCRUAL 3413.49 R7778 06
PAYOR RECEIPT ~10900. 00 6878.00
SUPPORT ACCRUAL , 3413.00 10291,.00
SUPPORT ACCRUAL 3413.00 23704 .090
SUPFORT ACCRUAL 3413.00 27227.00
SUPPORT ACCRUAL 3413.00 20530,00
SUPPORT ACCRUAL 3413.06 23943,00
SUPPORT ACCRUAL 3423.90 27356.00
OTHER LOCK BOX 4300.00 24456 .00
POCARA DIVERSION RECSIPFT *176.25 24297.93
SUPPORT ACCRUAL 9413.00 27680 ,75
SUPPORT ACCRUAL 2433.00 31103,78
SUPPORT ACCRUAL 3413.60 34526.78
FPOABA DIVERSLON RECEIPT ~176.25 443348.50
SUPPORT ACCRUAL 342.2 ,00 37753..50
OTHER LOCK BOX “8106 ,09 33651.56
SUPPORT ACCRUAL 2413.06 37064.50
BUPPORT ACCRUAL 3413.90 26477 56
SUPPORT ACCRUAL 3423.00 423930.50
FOREA DIVERSION RECBIPST =178.25 ABULS 28
SUPPORT ACCRUAL $423.00 4&7225.25
SUPPORT ACCRUAL 3413.00 $0538.25
SUPPORT ACCRUAL 3423.00 $3951.48
SUPPORT ACCRUAL $416.00 $9359.25
OPP PAA BFF, 31/01/95 0,00 59369.28
ON Of BFF. 02/02/99 0.00 89369.25
ON Of BFF. 03/07/99 2,40 §9369.25
SUPPORT ACCRUAL $416.00 @4787. 25
OFF FRA EFF, 32/10/98 0.60 6478725
ON OW EPP. 01/11/98 5.96 6478725
GO G$0700-CRG SET ~186046.00 48747 25
COR ADT. DD 257000 32080.00 B0047.25
SUPPORT ACCRUAL $418.00 86245 .28
SUPPORT aACChUAL $418.90 $1883.25
SUPPORT ACCRUAL 5426.66 87G81L.25
SUSPORT ACCRUAL 3418.00, 302499.28
SUPPORT ACCRUAL 5438.00 407917,25
SUPPORT ACCRUAL 5418.00 224395.25
SUPRFORT ACCRUAL 5428.00 418753 ,28
SUPPORT ACCRUAL §418.00 2.24272 .25
SUPPORT ACCRUAL 5418.00 129589,25
SUPPORT ACCRUAL 5418.00 438007 ,.25
SUPRBORT ACCRUAL 428,00 1404238.25
SUPPORT ACCRUAL $418.60 145843.25
SUPPORT ACCRUAL 5438.00 151261 .26
SUPPORT ACCRUAL $418.00 L5G679.25
BUPPORT ACCRUAL $418.00 162097 25

698/13478-98/0589000/101221

_annh Magen aoe eT EER mm

PAGE 18/25
elD #:389
PAGE 49/18

enced oe
96/19/2017 Camel :208467-888664B0cument #: 1-4 PAYMEYP {o/6B720 Pa
947-366-1897

QS/16/2817 89:34

ree cent fitment ET A
02 82 02 SUPPORT ACCRUAL
01 03 02 SUPPORT AGCRUAL
61 D4 02 SUEPORT ACCRUAL
0108 02 SUPPORT ACCRUAL
92 08 02 SUPPORT ACCRUAL
O1 97 02 SUPPORT ACCRUAL
O1 G8 02 SUPPORT ACCRUAL
01 09 03 SUPPORT ACCRUAL
- Oh 1¢ 02 SUPPORT ACCRUAL
G1 11 62 SUPPORT ACCRUAL
O01 312 02 SUPPORT ACCRUAL
02 1 03 SUPPORT ACCRUAL
Of 02 02 SUPPORT ACCRUAL
01 03 03 SUPPORT ACCRUAL
el 64 53 SUPPORT ACCRUAL
_O1 O58 03 SUPPORT ACCRUAL
01 06 03 SUPPORT ACCRUAL
O1 a7 03 SUPPORT ACCRUAL
01 48 03 SUPPORT ACCRUAL
a Ol oF 03 SUPSORT ACCRUAL
a 64 10 03 SUPbORT ACCRUAL
t 01 12 03 SUPPORT ACCRUAL
QL 42 93 SUPPORT ACCRDAL
t DL D1 04 SUPPORT ACCRUAL
O1 02 Ga SUPPORT ACCRUAL
A 0% 93 04 SUPPORT AGORTAL
.O1 O48 fd SUPPORT ACCRUAL
G O27 OS 04 SUPPORT ACCRUAL
E ‘04 06 04 SUPPORT ACCRUAL
b OL OF 06 SUPPORT ACCRUAL
OL 98 04 SUPPORT ACCRUAL
01 69 04 SUPPORT ACCRUAL
2 ‘0% 20 04. SUPPORT ACCRUAL
.O2 12 OA SUPPORT ACCRUAL
o 02 12 04 SUPPORT ACCRUAL
4 O% 01 08 SUPPORT ACCRUAL
1 ‘92 p2 O05 SUPPORT ACCRUAL
‘O1 93 95 SUPPORT ACCRUAL
. G1 94 O85 SUPPORT ACURUAL
if 91 05 05 SUPRBORT ACCRUAL
\ “OL 06 05 SUPPORT ACCRUAL
: 81 27 08 SUPPORT ACCRUAL
* ‘01 08 05 SUPPORT ACCRUAL
} ‘OL G9 OS SUPPORT ACCRUAL
' 1 10 08 SUPPORT ACCRUAL
82% 41 05 SUPPORT ACCRUAL
14 13 05 OFF GWA BFF 3210804
34 212 05 OFF GNA BFF 210804
02 az 05 SUPPORT ACCRUAL
G1 aL 06. SUBRORT. ACCRUAL
2 02 06 SUPPORT ACCRUAL
21°03 06 ADHIN CLOSUR-SR ARR
24.03 06 ADMIN CLOSUR-SR ARE

em remaasts eemntonn nonin nay acai ee ne teeter eS peste oe
eee ee

PAGE 11/25

e8of21P :
CHILD SUPPORT g AO GARE Faee

$418.06 167815 .98
$428.00 172933.28
5418.00 178351.25
5418.00 403769 .25
$418.00 189197.25
$418.68 194605,28
$428.00 20002325
5418.00 208441,25
5418.00 210859.25
5418.00 216277 .25
5418.00 ZR1SPS . 25
5418.00 227243 .25
5418.00 232832.25
$428.00 237949.25
$418.00 243367, 28
$418.00 248785.25
$478.00 254203.25
§e18.00 299622.25
$418,060 265038 ,25
5418.00 270487 .25
3418.60 RTSEIS 25
3448.00 281293 .25
$418.00 286724 .25
$418.06 A92129.25
418.00 297547 .25
5418.00 302965.25
5418.00 RO0A3843.25
5418.00 323801.25
$4149.00 329219 ,25
$448.09 324637.25
5418.90 930088 .25
5418.00 3354673.28
5416.00 34089%,.25
5$428,00 346309 .25
$418.00 981927.25
8448.00 3572145 .25
5418.06 362563 .25
5418.00 B67T981.28
$430.85 373399.25
$412.00 376817 .25
$428.00 384235.25
$418.00 389658 .258
$418.00 338071.25
4418.00 400999.28
$418.00 4053807. 25
$418.00 411325 .28
0.00 421395,.25
0.00 414325.25
$418.00 41674338
8428.00 $22282.25
5410.00 427875.28
-68036 00 56aR63 25

~32508 00 330085 .25

698/134678-98/0389000/1 01221

eeenenneer one ae AOC ier AY

ON,
ee ERE arene ree we

ee ate Ne
PAGE 12/25
gelD #:391

PAGE 11/19

as/19/2017 GaSe 1:2Qaevs66-42462Document #: FERRE: 4 Gs/20 Page 9 of 21 Pa

CHILD SUPPORT SA

847-360-1897

g8/18/2@L7 89:34

Cie | ead

_ 868s Pay puswesonyug exauy paddag pus Aqnqeundeny Ariums ein mia eouRpODGE Gg] pEyO;E *
Bie SQlOHY WPIRY sisuyEniDE Yeed YoNS Jo UMoIREIG BOTHIEP Aue appioud so AGuUdS) JOU BROP Fey ‘pao ajunnane Voddne Jost gtuag> o) ee oe AeNOwaHO! Apide Jet qos ‘seayeced Aguarheegne
juBord sig ssepie UNCS soypere uo LEOpY Aq PeRDTE eG WED aBJoOe Gul “depfecutide ou) wot 10 peTEyS ‘pomeE aep OY UO PREG Alt Se spiCTA!-zyOIOMNIG] WE APIAPA WeNOOoR HOURLY RESIS ay

SC'Str'orh ono OO'eLe's “"WYOO¥ LuOdd Is BGSORSPYSPE IG) LOOTOVLO
SF Ho'sti ore oo'Rse'S qWodoov Ludaddns OGrOL22¢bL0t loozEDtio
Sv'89S EL oo OOOLE'E wreddo” Laoddns SESESEC HPL LOL = worHoLO
STUER 006 orety'S Wed LaoddNS RECLBOSSIEL LOE LooZzaOIo
' $t'eez’gty pore oreie's FNUCOV LNOddNS PESLTASRYELIOL toozHaLO
gzseseie wo O0'aLY'S WOO LbOddNS BEMENSSETEL LOL bonzrOnG
S2'Lt6' 201 e00 arelr’s . WYOOY LUOddIs ABOL/ONSZILOL §poezeato
SZ GbR TH aon - av'etr's WRHODY LUOddNS SBWEOEZILOL LOTTO
SZ"L80'L6 ova aoe y's TWRNOOW LiGddfs PEKCOTORVTIOOL aBOZiale
SZ'Ca0' 18 000 avere's Wwhoov ivoddns SESPESTSZZIOOL OOOZTEIOG
SZ'She OF ooo OoBRis's “WNUDOY LyOddhs SGO/BBZGE6L-1DOL Onde iC
£2908 009 ornedze p0O1St OG Toy HOS BOSRRAPESHIONO COZHLEZ
SZ LPL e+ OO '090'St- oro IdB OHOMOLGCOD GEROCESLELIGZO NooTOLSe
Gz £92"FO ovo ouelt's WHMOOV LuOddis BAOREGLEZLIONL onozfoic
$2. e00'6s 00D oo'ely'sS WOO LUOddNs SSBLEDEIGHOO! OONT/EL0
sz ise'ca oo OF ELE qWnody LHoOddNns SEDLVORETTLOOS OOD /NNZO
oz'ses'os aon Doses WYOOY LYOddNS , GEOSLGOPOLICCE ogorezO
GEST ib oot aoelee WHEDON LOddNs BSRPOSPZED LOO} oNGOZMUTO
sezite Se RLE- oon Idi333Y NOBUANG vavOs SENIEZOTOIHGS enocegeo
* go 0ee'se 009 noete’s WOOO’ INOddNS POVTLAGLOLOGE ODOTMNZO
OS L2¥'Or oo'e OotLEs WYO LWOddAS PESIGLOBLOIGDL ocozAPEZO
OG PRO'S ore oo eLe's TWhsooy LuOddie DSCIZAPLEOLOOL GODeORO
os 1Se’ts oo'oot'b- oon X08 NIT MAHIO SEOPESIOSENTA ooozRaN!
os iaruc ooo OP'SLY's TWNHIOV ANOS PSHEBDORGNIOD! doNZZAZO
orect’rs G2 B2h- 000 AIdt39SY NOIBHSMG VavOd PBRGZONGZRNTS OOOZTHONT
Scalee ooo ob'ety'c “TNHOON ENOddhs SHOZHOlLyOLOESD ODOTAITO
S£EOH LE 900 OvEelys AWNBOOV LHOdd Is SSQORIZSPSNSGD BBBLITZWTO
9f088'22 ooo ooety't WRYOOV LuOodds REOLOCDEZEORAD BOGL/L UO
Sf 210 vz Se 8Zs- 0% IdEO3e NOIBHEAIG VavOs SEROSSOFIGNIGS ssstIZZ
GO'ase' ez, on'nes*2- 200 KOR HOOT HAHLO SBGSTOPTLEMOS GESt/00Z
grace’ sz ovo OOEE's 7wneooy LuoOddns BeQereTECeOSSO ashi
ap'ere'se 000 Ocie's "WReCOV LuOdd(S REDISSETARIGEO GHBLIBIIO
oe o5'ez oon OOSLe' . WOEDOY LuOdd Ns RESOSOZSSEORad steed
OULIZLL oo oo'tie'’s WNNOOV LHOddhs QBRERETARHOSSO sbGLIZ0RD
arene 00'0 oD'eLe't WBS LOddNS GeRLZZELEnSED GERLAATO
Oo Ez'or oo'e DO CEY'S WhOdY IWodadhs SEOGIZeOR OBO EesELORTO
ooeze’s oo'e08'ol- 05'8 Ldia0au HOAVd GONGRBECELIZIO Sdst sas)
OOeLL 24 oon oo'ste'’s WRHOOV WoddNsS SEQLOCEELNGSO BEGLPOTG
oO7'Ses’yt 009 porees's 6840-081) e6z0S0'va3 YOS GHBEZINTSLOTZO © BEBLIEDIBD
oveze’s oo'0 OOEeLS’s Wwousoy Luoddns . REOTIESRSAG6O easel eure
Onebr'S ooo oOsTY'e WhO LuOddNs SBOTOSRBELOBOD BBELIZOITE
Scud ase WWhowY pag «© Wino wed vopdposeyy Beg eng yoddns — JPEN NONORSUET] - SROIO
NIA WNinws ueydjony G0NSeSO cose
NAS N ONORAVY uokBd GGAGSE LEOTPOIZL -AIRG

¥ JINGIHSS
PAGE 13/25
elD #:392

25/19/201¢ 948: 8420. AAbESECHGcument #: 1-41 PRP Po7oB70' Page 10 of 21 Pag

PAGE 12/18

CHILD SUPPORT SA

847-358-1897

O8/16/2017 89:34

ewe ateg

‘206! "hy emeniqua” weely Woddng pus Agrysvodeey ApUn agi YER BAlRpHIOR LY] pAACORE
O76 SSULPH) “UpBtl SyLaUNSAlS yeas YORS 10 BMOHYEaNy PayetAD dus Epanet 10 AyuNp) RU -woRp 1G

fueJSoxd ain siepie pnoa rogue uopueRT £9 poses eq Uso BpaDged ant, ageagdide ke) some 30

Sz ees 290
SUSrt zee
Sees ise
Sz ‘AOC SPE
Se'tee'oee
SZ bap'aee
S2°oo0'are
St'209 Pre
SZ. BIZ SIE
Sz'tOR ELE
$2 Set ee
Sosa zoe
GE LYS E8z,
S7ez\ ZE7.
62 Lbe'saz
SECEZ' LEZ
soo28'Gz
et Lsr'olz
St'eoo'coz
St 3 79'8Sz
Sr C02 ys
ot Sez'spz
St san eer
St'epe' sez
§2' es ZeEz
STEEL LZZ
SU'GS9' ez
Se 262 z
SV BIS'OSZ
So try ood
Sr eto‘
Sz'S09'el
87 £8! eet
ovenz’se) -
Sziget
Steer zt
S7'Sts' zat
$2'160'291
Se eLe'es)
STAT ISE
STeyesee
Soule ey are

ans
oo
aoa
000
BOD
oou
OFS
g00
00
oo0
oo
a0’
Ba
oa'o
ood
oo'o
90’
090
ooo
00'0
00'8
000
ou
200
200
ooo
oun
wo
000
ovo
OFO
09D
06'0
ano
00°
ono
ooo
av'o
ono
00
o0'0
gunomty qipsag

‘Pawo SfUNCUmE padiine JoRd GONE o Be OF AfaArmRaREE didde Seu yoy ‘eayeoss Squanbeegis
POTULG "PURE MEP MAE UO PELE Soy SE SPANNED sAOTBIC] HG NPONPE RIOGS IOUELY PEIN a

orele’s WMYOOW LYOddns SERRGOCNOZSH. sD0zTZOIO
OMe LES WRUOOY LYOdals BaRCEZEESherOl SoOZHOnE
OO'ste's PND Loddns SEQSSODFOESHGE = PDOTIAD
one Le’s WANDS LuOddNs SbR2EROR0RLPE PRUeL LLG
apese's Whoo LdoOddNs . BESERLESSSTEGL «PONZAiLD
ar gis's WOOOY LdOdINe ESZOLrlLeerpet FOOZNOTLO
OO at's WhHooy Loddns eCubozeeeTHD! = POOZ AAO
aoetr's Wwnuoo Luoddns SGQRRBLZBET HCL woz
OO RtY'S WwIOV LdOddNs SOREZZFZHTPOL OUT OLIO
oO'ett's TWO" LaodaNs SERSSESYEEEEOL sCOZEDIC
OOetS's WYO Luoddns SHOT TLOQETEOL PONZAOYiS
oo'ele's Whyooy Luoddhs BEGPIGERZEZbOL SONOS
OO'sty's WNWOOW Luoddns PUSLORTESIPOL pORZIZOIIG
OOeLY's WhHOOW Laoddns POSLAGCONZTEDL «POUT IONLG
Oog TEs WROD LeOddns SEBAGO OZTION CaOZEO
poRie’s WAMOOY LuoOdgns GESZOLONELDGO! obozAEriC
orelts - ‘WUOOY LeOddne . SGRZEZECHLZBNL eHOZATTLC
ovaH’s WNYODY WWoOddNns BEAZOTOETITEOL ogTMOLO
ona 1's WRUDOY LHOdaNs Sb0PeZePOIZEGL <cUeZUIO
00'BLb'S . WHhYyDAV LOdENs BBSOSERT EOL conzizre
onetr's WAHAOV LHOddNs AESCTALLPAZES sooZzeine
oreir's WHYSOV LHoOddhie SBOELESHROZEOL snoZaNe
av‘ath's Whaody ikOddNs BSRsGZS8s Igor cODZEO
eD'RtY's Whedoy LyQddNs SESGOLSSPSICOL HoOeEyiD
OO'eLy's Whso¥ LNOddfis SBOZEATHZAIEO! eoOTANO
ecety’s WOOV LuOddNS GSRSESHERITON ENOTTLALO
oO 8te's “WHO LaOdds BEOPERILERIZOL ZORTIZIALO
ooety's WNNOOY LHOddhs RERILIZZeeizoL zoeziAO
OOerE'sS WHHODY LuOddits BESCLIECRIZOL Za0e/OLG
coeit’s WHNODV LHOddhs SSOEGSEELLIZO| zROTVENIS
ouaiy's WNYOOV JHOddNS WOQGLSSRELIZO} zoezeNIO
OUeLiS WHHDOV MOGs SSOGRIESLZIZAL zeoziZeto
oreres ; TWwasigoy ddodd1s -  ‘BASSOTETE9IZO: zonzvonrio
ovElP's ; Wwrwsoov Laois REOSOSEESeITOL ZeEZEeLO
o7eit’s THHOOW LMOddNs SBGRLEGRENIZON ZOHO
oo Bte's THD LoOddne CHaZeregzOs ToaerEaiO
oo'ett's TNSOOY LYON | -S6RS9RR 2081201 ZoONZ/ZOLO
DOSLE'S WhsOOv LuOddNs : SOQETLLOSELION ZooztD
OO BIE'S Wriktoo LeOddNe QBBZESSEEGHOL LOCueILO
ON stey's TWN OW LHOddns SEOPALZEDSLLDL iooerEine
eons WOO" Luodans . SBOLEZORZPLLDL LoOZIGIEO
quNSUTy Fog uogd OSS eg ang poddng

JOGUEN MORTON, — HeNID
“NIAMS YNIMYS attefdjaey

W0GGkS0 -est
NIAMS NONOMAYH = akBd SELES Leehoei leg
WS INGsaHoOS
PAGE 13/18

CHILD SUPPORT SA

847-369-1897

E44/25
05/19/2087, P4880, PEISGBE Bidgument #: 1-41 FRB BaP Page 11 of 21 PageiS4$03
Q8/18/2017 89:34

OF OS = juBLURSA(pE Of np souRtER YDOI JEANS

Se’Sen'ose
Brees res
82625 Zzp
SU LOL'2zp
SZ Sb OLE
SC'Oze' tip

St O6'GDY _

SZ'60n' Obs
£7 1 L0'SeE
$c bEe'eee
$e Sez par
SZ 2i9'eze
SZ'BGE EL
TA TL:
SOULE asen

on'eoe'ze-
oo'slo'se-
co

000

ooo

O00

aon

000

aon

orn

o00

ooo - Ct
v9

ove
Junomry UpeID

ooo

YA UE-UNSOTO NIROY SOOLL oBLeMO snaZEHLZ
aM) SUV HS-ENSOID NPY SB0GLLLEGLEGLO songieelz
BOeL's Whesoy LModdns RGBEEGHTEIEOOL BDOZIZETIG
OD'oEr'sS TWO ivoddns . SBBEPERCERESN: gdez/O40
OD'str's PNYOOV LyOddne . BER0SOS0SNENet scaring
ooetry’s ‘TwANoOY Lundans . , - SB2SROK>ZNCEH. SoOwL LE
“BORG Twiatooy £upddns B8GObRPORETSOL Soaziolio
Oo'aty's WREDOW Laoddns BOOIMZONEETEO: sHOTIeNL.E
Oo'ety’s “WOHOOY LyOddNs BEGOBSILIEzGOl SHnZREAD
O0$l¢'s TNOOY LuOdENS SebrESETeRrSOL snOrorO
OO'slp's Theooy LuoddNs SGRSR6ferercot sogzienio
Oo'eLE's WHESOY LUNs SORERPFELeTSD! soz
OO'etes TWhROIOY LuGddNs BOBELDPLIZSOk sONZarD
OOeLE'S TWYOOY¥ 1voddns BBOZIGNREAZEOL stezicarg
JUCOLY Ye vondyosag epg eng poddng

OMAN Voor = ECT ID

_ NIAHS VNIVS eetdppay noosege ose5
NAW NONOWAWE Jodug SSIES Lowa) seen
¥ a1InNdSsHOS
PAGE 15/25

ge 12 of 21 Pag |p #A9y

95/19/201 Cabe:04-20-84708%F084Dcument #: 1-41 FASE AGB pa

CHILD SUPPORT SA

B47-368-1897

QB/19/2017 BIIs4

STSTF' OPS
GZ'200'SEL
82805 'BZ4
GOLLY bZE
Sz7'ecz'O1b
go oce'cit
ST LG ‘201
SZ BBe'ZOL
Gz'100'26
$2'C9n'6
ST GHz'G
$zeze'be
G2 Lez BP
St162'pa
Szege'ss
sz 98"ts
erees'os
STG Ly
SLT Ce
og eee'tr
OS Le Or
os eon c
OS ESpES
osiez'1e
og sce re
Slag ve
SLEOT IE
$2°069'22
SLL VE
o0 aG¢'rz
qo aGe'lz
OD ers EZ
on‘nes oz
DOLLS EL
OO'wO LCL
00'88Z'OL
on'e2e's
one.é' sb
oo Sac'rt
orgre's

Opeey'c
enyvegese9  yunouy HPSID

coo
080
oon
ove
oro
ovo
O00
000
ooo
ono
000
oag
ovore'st-
ooo
060
000
00's
oro
STR
Loo

000
eGo

OD OUP:
coe
Seed
090 ‘
600
coo
StRLI-
o0'708'2-
oo¢e

* 900

008

cov

00%

oot
00'005'0I-
oot

oon

oot
68

ovalr’s
oo'ere’s
ooery's
overys
ares
soale's
orete's
OORLY'S
apeis'’s
oo ste's
oo BLES
ovoseze
000
BD'O)4'S
ovete's
oo'c He's
ODeLe’s
ODEs Les
and
OD'CHF'e
DOTIF'E
aos le's
60"

oO cée's
oo'o
oo'etr’s
on cir's
on eis'c
poo
000
OVELEE .
ao eie's
oo ete’t
oo'sen's
oo'eLr’e
ao'cer's
oro

po ces's
oo'ses'2
oneLr's
Oneie's
yunowmy deg

0 4 oGeg

"O8Gt Py Heuac.ojug Skea poddng pus Ayugruadaoy Apsesy Sut ina acepIOIOE 14 PATEIO)IE
SB SSC ‘epEu eyleuTsnipe jerd tnae yo UMepguelg polyp Aue Ep|AcUd 40 Aypuapy JOU weap pry ‘panne SpuNOue poddng sop OueyD G] Se OF ASaqDeane” Anide ded youn ‘wonjozes Apranbeegns
umuBaid eg sispro phos loypus UoReLloTU) &g palsye eg Wes spunce! OL, ‘(apeeoyddle Be} wioME 10 pau ‘Pema, opp BQ 410 POPES ANU] Bw BDJOIE, 8,;D ENT) ety SpPOgeU WNZOoE jEPUEN HEN! ay

“WARY LHOdd NS
WAHIOY LuOddNs
WAI" INOddNs
TWRYIOW LWOddNs
WARIO 1eOddNS
WSIS LWOddNs

WDOV tebadns ~

TWhHOOW LuOddNs
Whu00W LHOddNB
TWNwIdOV LMOddNs
AWOWOOY DIOddns
ondisz da roy Hoo
1d5 9HI-08£050-09
WNHSO¥ LOddNs
WAUODY JNOdINS
TWwnydeW LuOddNs
WwhuooV LOddNs
WOUOOV LWOddNs

idiZO3¥ NOISHSAIO V3VO4

WOOD" LOS
WOMSO" LOddNS
WRUDOY LUOddNs

XOG HOOT H3HLO
WwONOSY LaOddNS

idi35au NOUSAI Wavos

WNHIOV LdOddNs
WBIDY LHOddNS
WHHOSY LYOddNs

idiZ034 NOISHBAIG YavOI

XO@8 WOO YSHLO
WAYISV LHOddNsS
WhHdOV LuoddNs

WAS LHoddfis

WANYOV LHOdINS
WAHIOW LYOddNs
Whoo" LuoddNs

1idi2034 YOA¥d
TWRUGD LYOddNs

66)0-0611 ‘6S70R0' Vas VOS

WI" LYOddNs
WHO LdOddns

Loydoseg ag ang

NIANS VNGYS QUeKpay
NIAMS N ONOWAVY woke

¥ FINGSHIS

joding

SGRCRSEPSH FIO: OZBOFIO
QOBY/GLIZFLLDL OTRO
SBACSRRIOFLLOL sDOTENLO
BEOZROGWEL TO OOOO
SEOLZOCEDTLIOL SOOZRONEO

- BOBLOTEIZELIO: tOozsOrIe
SEGPLISOSTI NDE ONZOOI0
BEQLESSEZZHLOL LONZIZONIG
ROQNNTIGHTIONL LOOTILOFIO
SEQRERTSZZLOOS ONT ILO
QEDEOSLERLLOOL O00ZH LO
SOORDEFEGLIOZO O00Z/O UE
REONEORIGL19ZO ODdZDET
BBOSEALZLLOO! ODDzwILO
GEREGICISLIODS OOBZ/eOrL0
BEOLPOBET \ODL ooOzeNZE
90G/50001 2001 cODzrANeD
S6OPRSPZEDIOOL oguzreazD
weoleZ0zen Ga osoz/S0/8D
RESUZLBOSO IGGL deIZAOZE
SEMISZOSEOLOOS DOOZMHAIZS
SBStZerELOIOO! aDocMmaZD
eBSbRSHesBtIGR -aDazizord
segneoreesgon; Ogcezlz0Zo
SORGLOPELEITS ONGTLBIVE
SEATERI YESOSSO O00z/ LAZO
POOSBIZSPEOEEO GSELZLZG
SOQZNCOCZEOGED SHBLZO
BESESSORIBCIAT s6s1/01/Z2
SEB8ZG721 80103 .645t/01/02
SBSBEPZEDROSED GOBL/NLZO
REBIVRCZEROSED BESi ENZO
RESDESTESROSSD GHSLEOZO
SESOSETECROBEO GBNILOIZD
PEALBZZELQOEG GEBLIOIZO
SHOCLEQOBZORGO GBBLGOIZO
REORRETERLOZTIO seslrnIct
BESLOSEELZ0NSO GBERLAUZO
BEGRTIETRINTZO GGHI ENED
. BEOOLREEZDEBO BOs vROTO
SEOTOSPEELONGO GASIZAIZO

JOqUMNN HORIReUAT! «=a

OO0ESSG =A5"D

SG: LE-SE ALOCeORE “ET
05/19/2816 ad8: 8400.80 bE6HS Hdcument #: 1-41 PREPPED Page 13 of 21 Pageld #398’

PAGE 15/19

CHILD SUPPORT SA

847-360-1697

5/18/2817 89:94

‘BRE BORD “OMtul SqUGLNERIpE Jed LoNN 30 teMOpyESi PoYAOp AE epAon! 10 AjQUER, JON BOD BW) *
Werfiod Og: tapio YnoO Jo/prre LOEB R) Ag PRIEBR O9 HED eprades ee ‘feiquandde we) UWS Jo po}

. se egscae

SUGFL LSE
SF AZLESE
SZ'BOE SKE
SZ 188'DFE
St ckr'sts
sz'gso Nee
SZ LEG TE
SBT SIC
oz oe'tte
SzERE BOS
Sz so8'Z0e
SZ 'LPS'16Z
SU GZb T6C
SZ LL E' one
SZ E6Z EZ
STULY SZ
SC LSb DIZ
ez'eLo'se7
SZ 1Z9'8SZ
St DOT PSL
SE eee art
SF ige'thz
SZ 6FG' 7
Se res'zez
So'eb sez
gz gao we
SZ LEZ' HZ
St ese'Hlz
GZ bye'gnz
SZ Ez nz
$7500" Fil
So 28468)
ST SOLEST
SC Vat'edt
avecs'z21
SZ'Ghs' 01
Se 160754
ST'GLOESt
SZ IT LG)
GZ ere'spl
Souinieg BseD

oto
OFo
ood
ono
O0'9
oot
ooo
o00
000
900
00’
000
coo
wo
00'0
coo

- 80°0

00D
o0'0
00'0
oo
00
an'o
ove
o0'o
oo
oro
eo
eo0
000
ooo
oop
one
000

_ 000

000
o0'6
00'0
000
coo
oo...
quncwy ypay

aOeH'S

€i0z abey

TWRUSOY LdOddNs

“BREE Py weuRciAIUT SJeo2ny Loddng pur AuNGBUOTReT Ape au) igiR BIUEpIOTIR Yj pogeaNyE
seme spunowe poddar jond efurys 0, se oF Ape genes Aude feur yor ‘saneons Aguenbosgrr
Up "PRMEA app ery do paexs ADL ae SpIODAI SJOISENC) Sy) BIIEYas RMS jROUNLL PeysERE ou

 

gapesueCosZg0i soozizorio
OO'SLE'S WhO" LaOoddhs BeorseeeszeGt sSOOZTLOViD
n0'e47's WOO LYOddAs BEGESRSrSRZEOL POZIT IO
oo Bers TYNYIDY LHOdENS . BESLEGDOOSTHOL FOZ LEO
oO'eLb's WHOOY LHOdd fs SHOBSLFSESTPOL MOT/OT/IO
00'9ts'S TWHIOY LGddNS BGOZOLPLESZeDL ponzGOrIO
GO ste's WREOOV LYONS BRDrEZOLeTRO! b0EzTAONO
OO'6tt's Whloay 1wOddNs BeousatZarzpOt FOOTHONO
op eLe'sS Whyaoy woddNS SSEORLPLZECPOL «6 POOTBOTLO
opeLe’s TWhHOOY LHOddNs QCIBSESPHLZEDL PRIZCOIIO
ON 8LF'S TWhHOOV LuOddNs BERBIFLORCZEOL sozOrD
Otsi+'s TWhdoOY LuOddNS RGorisErzezeo: POBZwONO
OOGLe'S WwhHOoY LOTS BBOLNSzEGeTeOL PoOZTOFLO
OORLY'S Whwooy WoddNs SBGEZSENETTEOL poncAOD
ooete's Weooy LWOddNs SEOLEOLEZZZEDL §— COOSIT LO
OOBLY'S Wwreuooy luoOddns SOSTALDEEIZEDL LOOZFL LILO
OOeEPS TWhOoY LuOddns QSOZETESRIZEGE ennziorto
oORL YS WINOON INOddNns SEBPONCLZEOL = eHoziearlo
OOSLES WhwOOY WOddAS BGDPELBPCIZEOL conzsariC
oostr's TWNMOO" Luoddis BODESEBCLOZEOL CADZIZOILO
OO'slr’s TWNNOIW LHOddNS SEQRTALPOZEO ceozeOILO
oo eirs WO DY LHOddls BSPSSEDOZEOL etdzSOrLO
oO ate's NENBOOW LHOddNS SEBJS/SS/B1E0t En0zPEE
oD'aiP’s WNHISY LwoddNs BEREOLEBrELEOL eoOZEOILA
OO ety's WOO LNoOddns BBOVMETEZSIEG| sooZzorG
oo ees WeOoY INOsdNs PHGDERZESBIZOL eOdzraie
oo'eie's Wtooy LuOddNS SHOREGLLOGIZOL ZOOZIZitE
Ob Rte'S TWHHDOY LuOddENS SGOLLAZTEMZOL WOT LILO
OO'Str's WNYOSY LwOddnS SBBSCLLEOIZOL ZROZANL LO
oO'stF's TWReOOV LHOddns HEOEESBSLLIZOL” ZO0T/60s10
OO eles Wnwooy Lyons RGURLGErIZOL ZNOZIBNIO
oo'ste's WNedS LHOddNs SSDESINALLIZDL ZoNzIZOrI0
O0'gie's TWNHOOY LuOddNs eegeneNzselzol Zaczale
overs TWNYODY Ludddns SABBOSEEDAITOL ZOOTIEOITO
OO eLE's Whasoy LuGddNs BRSPLERRESIZO «Zone ra/in
CO'ste's WNFIOY LuOddNsS BBBSLOPEPOLZOL Zoaz/earo
oo eLe's WEYIOY LuOdans HOSSROELESLTOL Zoozeovio
aoe e's Whoo Lyoddns QEGETLZESC LOL ZoNZaHO
aORLE'S TWOYDOY LHOddNhs . BBBLEOSENSIEO! LOBZ/ZL io
oo'Ele's WAHIOVANOddNS . +. BOSPSEAGOSLLOL- LOORL LO
OOPS  .. |... WHO" LYOadNs GBSLESVSLPLLOL = LOOZANLLO
Whoty Gea woRdoseg BEG eng noddng

JOCBUAN LORSNSUNIL =| SID

NIAMEL YNI8VS 4Ueldioay
NIAYA N GNOWAYS song

¥INGSHoS

ONNG8SO BSED
SSCS) Loco E eyed
85/19/ 28¢74ch8: Po 0-cPGobeie Mbtument #: 1-41 FRO HEP Page 14 of 21 PagelPA#soe’/25

CHILD SUPPORT SA PAGE 16/18

847~-968-1897

@5/18/2817 89:34

EOE abe

00'O$ = queugsnipe 0] anp aoueyeq yon ALN

$2 'Seo'oce
StERS Z9t
STBLS ZY

. Se veeeer

St‘erz'OLe
St'Sce't te
SZ L08's0b
So 68h’
Sz $ 40°60
Sz tso'eas
be Soe gs
$2 Eee
GT GGE'CLE
ST 195 100
SSUBIeG weg

a0'g0s'ze-
g0'gi0'S9-
000

oo'D

000

000

a0'o

900

p00

00'0

00D

000

o0'o

ao'o
punrowy pars

00'0 doy YB-MNSOTO NIWOY ; BBOLLLLOGLEQLO gpnzaZ
00'3 WHY HS-YNSOTO NINGY BEBOLIZOSLEGLO gGOTIEDLZ
00'91¢'s WROD LaoddNe ; BBSEESRZELCADL gCazZHrLO
On'ehysS -  Wwheldow todas SOBSPSOSGITSO! SODT/IEviE
oreir's , TWH OY LMOddNe SSR0R9S000CS01 S0NZ/T1718
OO'BLE'S Wneooy Luoddns eGoaRorraosso| SUZ
Onn e'S Wwheooy Luoddns RESOPSPESBTSOL sNOZrOELO
OO'REF'S WOYSO¥ IwOddnhs BBSRAZOESEZSOL SBOZBOrLO
O'tiy'’s WAHSOV INOddNs WEQNVSLLLBZGOL SAIZMOrLO
aOsiY'S Whoo tHOdd Ns SBRSRRETERTSOL SoOzLOLID
OO'sLr's WAMOOY LNOddns BoasesoreCsO, SoOzRaO
O0'ety's WOO LGdNS SGGSRrrOLeZSO} SOOZGDILA
" OF 8Le's WHO IOddns oo. ~. . . BRRELEELEZOE SoezOiO

ODEty's Whdooy LuoddNs” BSSTIROSELZSO1 sodz/eaiO
quRoUy 71989 UORdoseq ag ang poddng . *qUINN UOReseETg =| egg

NIAWSA VNIWS oldpay GQOG8SG ‘ase

NIAMS NONOWAVH “Jokeg

GS-19) LiOzwot, eg

¥ a1nNdaHOS
AGE 18/25
25/19/201 Takk 24:20-847208RO84HDcument #: 1-41 FG 16/5873 Page 15 of 21 Paglia #:3975

O5/18/2017 89:34 847-360~1097 CHILD SUPFO
| Page 1 of 1

0 OANDA,

Currency Converter

omanttwee May 14, 3OTT TROO UTS @ ot Om

oy | Have: " Currency | Wart:
330, 055, 25 can 240,579 usp
CADIUSD Details

CADAED tt the St-hawe ported wufine Bundeg, May th, Lot? TA:00 LTS Gh o/h

Belling 330,088 CAD 4 you get 240,879 USE
Buying 330,058 CAD » you pay 240,628 USD

 

Rate Oetalls
CADALED tor the Sdabiur period ending
Baoitay, Mare 46, 27 BET UTE
Bid Ask
Ges 1 CAD Buy 1 OAD
Min 0.72804 0.72968
AVG 0.72891 0.72966
Max | 0.72990 | 0.78096

 

   

OTI74.

 

rat
0.72784 i |
Feb Mar Apr
48 47 16

 

Take trusted OANDA Raten™ with you an your travels

 

CADIUED (§ GANDIX | usp/cab 1B OANDK
ira rbank Rate om 9% Intertenk Rota 2+ 0%
May $5, 2017 May 18, 2097

 

CAD USDCAD USO GAD uso JU8D CAD USD CAD wan CAD
1 > 0.73/15 +1093 45 + 32.80] 1 + 1.37(18 +2056] 46 + 61.87
2 * 4148) 20 > 14.58) 50 + 3645 |] 25274120 527.411 50 > 68,53
3+ 249) 25 > 4a22a/ 100 > 7209] 3 + 4.11] 28 +3426] 100 + 137,08
4 + 2,62] 30 + 21.87] 250 » 182.23} 4 » 5.48130 741.12! 260 + 342.68
5 + 3.64/36 + 26.51] 500 +» 364.48] & - 685 1) 35 +47,97] 500 » 685.25
40» 7.28) 40 + 29.18)4.000 » 728.81 | 10 613.79] 40 + 84.821 1,000 + 1,370.50
ie
+

 

+. ©

 

 

 

 

 

 

IBIT

https://www.oanda,com/currency/converter/ i _ & 5/15/2017
05/19/201 Cases MH: 20-G¢766S458.cument #: 1-41 PAREN RY Page 16 of 21 Page
CHILD SUPPORT SA

@8/18/2017 09:34

® OANDAY

Currency Converter

847-368-1897

CADATED tor Dre Dd-teex corks ending Surminp, May 14, 217 ZHBO ITC Gv One

Curtency | Heve:

97,524 cao

CADAISD Detalis

Currency | Want:

71,088.68 usp

CARMUND fee thes Da-hour perio ering Sarrkay, May $4, BAY TLO0 UTE ot ON

Selling 07,524,0 GAD «
Buying 97,524.0CAD +

Rata Dataits

SACRED for the Stones reine anny
Gunday, May 44 BOTT BECO UTC

you get 71,088.86 USD
you pay 774,180.4 UaD

 

Bid Ask
Set 1 CAD Buy 1 CAD
wry | 0.72891 0.72966
AvG 0.72891 | 0.72986
AX | 0.72990 | 0.73036

Take trusted OANDA Rates” with you on your travels

FAs
ID
PAGE

Page 1 of 1

Recent Trends

 

 

 

 

 

 

 

 

 

 

 

 

roof ttl. -

SAnIUSD +P CANDY | Usi¥can i CAND.
Interbank Pate tom brerbenk Rate +k 0%

May 18, 2017 May 18, Bia?

CAD USDOCAD USD GAD, USD ]USD CAD UAD GAD uUsD SAD
7 > O73) 18 + 10.93} 45. + 32.60 | 1 + 1.37116 +2056] 48 + 61.67
2 146/20 > 1458} 80 + 3645 | 2 +2.74 | 20-27.47] SQ + 68.53
2 +249) 25 + 1822) 100 + 72.68) 3 + 4.94 | 25 ->34.28) 100 - 137.08
4 * 2.99) 30 + 21.87] 250 + 162.23) 4 + 5.481 30+41.12] 260 - 342.63
§ + 3.64) 35 - 26.51] 600 + 364.45 / 5 + 685 135 +47.971 500 + 688.25
90 + 7.28] 40 + 29.18{1,000 + 728.91 | 10 +13.71 | 40 +84,.62] 4,000 + 1,370.50

te . * he

https://www.oanda.com/currency/converter/

§/18/9017
/25
05/19/2064 560:2$0-c R656 Moeument #: 1-41 FRAO LB/Oe2PPage 17 of 21 Pagel 308"?

POGE 61/82
85/18/2817 89:47 847-368-1897 CHILD SUPPORT Sa

OFFICE OF THE
STATE'S ATTORNEY
LAKE COUNTY, ILLINOIS

MICHAEL G. NERHEIM
STATE'S ATTORNEY

 

Lake County Building
18 NW. County Street
Waukegan, Mlinois 60085-4363
(847) 337-3000 Main Number
Main/Felony Fax (847) 360-1538
Misdemeanor/Traffic Fax (847) 625-7129

ae .
DATE: 7\%K Gen> NUMBER OF PAGES (INCL. COVER):__ 2. _

Toners prcore Bd och
FIRM: Petsson,

FAXNO:  QU7 = oile “Baya

FROM: lane Soe
PHONE NUMBER: 847-377-3131 FAX NUMBER: 847-360-1097
RE: - Tee ohn wi Wr atin. oe Or ~~ \Aue-

ifany difficulty is experienced with this transmission, please call Ase <2

at (847) 377-3131,

 

 

 

 

THE INFORMATION CONTAINED ON THIS TRANSMISSION IS CONFIDENTIAL AND INTENDED ONLY FOR.
THE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT IS ADDRESSED, I? THE READER OF THIS IS NOT
THE INTENDED RECIPIENT, YOU ARK HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR
COPYING OF THIS COMMUNICATION 18 STRICTLY PROHIBITED AND ARE: REQUESTED TO
IMMEDIATELY CONTACT TRE SENDER FOR INSTRUCTIONS CONCERNING THE RETURN OF THIS

TRANSMISSION,

Felony Review Division Ch Drvision Wid Support Eaforcersent = Chitdren's Advocacy Center  Javenite Trig! Division
18 N, County Street 18 N. County Street TEN, County Streer 125.N. O'Ptsine Road Robert W. Hepke
Wauhkezat, JL, 60085 Wautleegan, 11, 60085 Waxleegag, IL, 6008S Gurnee, [ 40032 Juvenile Justice Comptes
(847) STS (857) 377-3050 (347) 377-3133 (849) 977-3155 24647 N. Milwanitne Ave,
(847) 263-9179 (fax (347) 560-0661 (Fax) 4847) 360-4097 (Tax) (847) 360-6880 (fax) Vereen Hills. IL 60061
(847) 360-0661 (fax) B47) 377-7850

(347) 634-8831 (fax)
05/19/28 ast8:P0-coddettie Mbeument #: 1-41 FRADE bage 18 of 21 Pagel’ Fact’ *

Raymond A. Boldt

Attorney At Law
209 E. Park Street
Mundelein, IL 60060

Invoice submitted to:
Raymond Ervin

3315 Springside Lane
Buffalo Grove, iL 60089

 

Invoice Date: May 17, 2017 Invoice # 54035

a wn itm te eons # senna a oe enone ve Sava em ” * . : : - wees

 

In Referance To: Post Decree / Child Support

Professional Services

Amount
4/3/2017 ~ Review of Response - 54 pages and local rules. 200.00
- Review of case law cited by opposing counsel and statute. 100,00
- Research re: child support, life insurance policies. exemptions, statute. 100.00
- Telephone contact with opposing counsel Jonathan Steele re: time, 50.00
date hearing, Monarch attorney, Agreed Order, availability.
- Telephone contact with atty Oliver, Monarch, new date, Motion, hearing 50.00
date, Response, contact.
4/4/2017 - Waiting for case to be called by Judge 100.00
- Presentation of case to Judge, explain agreement and preparation and 62.50
entry of Court Order.
- Preparation of Notice of Entry of Court Order and letter to 2 insurance 50.00
companies,
- Letter to Atty Steele, opposing counsel, with Notice of Entry of Court 50,00
Order and letter to Atty Oliver with Notice of Entry.
- Letter to client with letters, Notice of Entry of Court Order, discuss same. 50.00
4/5/2017 - Review of documents from client re: IV-D, contact with $. Shapiro, irene 200.00

Halkiaus-Curran, additional decuments, review case and preparation of
Reply.
85/19/ 28Tackd: 84 0-coddesiGexbbument #: 1-41 RMN HSAS Page 19 of 21 PagelbFacr’ >

Raymond Ervin Page 2
Amount
4/5/2017 - Review of letter / notes from client re: position, prior contact, notes fram 160.00
telephone calls of Shapiro.
4/6/2017 - Review of notes, dacuments from client and preparation of Reply to 460.00
Response.
- Preparation of Affidavit 50.00
- Preparation of Notice of Filing. letter to Judge, letter to opposing counsel 50.00
and letter to Atty Oliver.
- Letter to client with documents, letters, court date. 50.00
4/7/2017 - Phone message to S. Shapiro and telephone contact with client re: State 100.00
of Illinois. S. Shapiro, file, open, jurisdiction, statute, case, opposing
counsel / opposing party.
4/8/2017 - Letter to S. Shapiro re: HFS, involvement, exciusive, collection, 50.00
completing.
~ Review of Motion to Modify Turnover Order. 50.00
- Preparation of Notice of Filing and Rasponse ta Motion to Modify. 50.00
- Letter to R. Oliver and letter to Atty J. Steela and letter to Judge with 56.60
documents.
- Letter to client with letters and documents. 50.00
4/11/2017 - Telephone contact with Sharon Shapiro rae: title, (V-D, HFS, irene 1006.00
Halkiaus-Curran, accounting.
- Review of CFR re: 45 CFR-300-310 re: Sharon Shapiro, Title IV-D, §0.00
requirement, payment, State Disbursement Unit, program requirements,
accounting need, courts power,
~ Review of file, preparation of Supplemental Affidavit. §0.00
- Review of notes, preparation of Affidavit 50.00
~ Letter to S. Shapiro and letter to client. 50,00
42/2017 - Telephone contact with client re: telephone contact with S. Shapiro, 400.00
contents, information, CFR, Argument, agreement,
- Review of documents and preparation of notes. 50.00
- Waiting for case to be called by Judge 50,00
- In Court, hearing on Motion, Response, Reply, Affidavit matter, Ruling by 375,00

Judge.
05/19/20 Fa chP Pho. 8808S Mb bument #: 1-41 RIOR AGG bage 20 of 21 Pagelb #402

Raymond Ervin Page 3
Amount
4/12/2017 - In Court, hearing and Argument on Monarch Mation, Ruling by Judge. 62.50
« Preparation of review of 2 Court Orders, entry . 50.00
- Telephone contact with client after court re: Ruling, research. 50.00
- Review of file, notes from hearing, Ruling of Judge, notes of Argument, 50.00
preparation of Notice of Filing, Notice of Motion, Motion and Finding.
- Letter to opposing counsel and Attorney Oliver 50.00
- Letter to client re: documents, letters, document, Court Order, contents. 50.00
4/17/2017 - Telephone contact with client rea: case, contact, S. Shapiro / Atty 50.00
Halkiaus-Curran, insurance policies, court date, opposing counsel,
contact,
4/18/2017 - Telephone contact with client and review of documents from client re: 50.00
insurance policy.
- Letter to S. Shapiro with Court Order, hearing date, document and letter 50,00
to Halkiaus-Curran.
- Letter to client with blind copy of letter to S. Shapiro, Halkiaus-Curran, 50.00
discuss same. .
- At law library researching cases under 735 ILCS 5/2 - 1402. §0.00
+ Waiting for case to be called by Judge 50.00
- Prasentation of case to Judge, Ruling. preparation, review. 62.50
- Discussion after court with Atty Oliver re: case law and entry of Court 50.00
Orders.
4/19/2017 - Review of case law provided by client. 50.00
- Telephone contact with client re: case law arguments, Variable Life 50.00
Policy, Univarsal Life, problems,
- Raview of file for notes, Argument. preparation for hearing. §0.00
- Research under 73 5 ILCS 5-2-1402 case law, contents, abtain copy. 150.00
- Waiting for case to be called by Judge, oppasing counsel's to appeal. 50.00
- Presentation of case to Judge, Argument, Ruling by Judge, preparation 62.50
of Court Order's, review entry.
4/20/2017 - Letter to Atty Shapiro, Atty Halkiaus-Curran. Assistant States’ Attorney L. 50.00

Stalter.
05/19/ 287achP! P40 .c§4oeE Tb bument #: 1-41 RIM SEBO Page 21 of 21 Pagel Fads"

Raymond Ervin Page 4
Amount
4/20/2017 - Letter to client with blind copy of letters, to attorneys, statute. letter to Atty 50.00

Oliver.

4/26/2017 ~ Review of emails from client and letter to client. 50.00
For professional services rendered $3,925.00
Previous balance $725.00
Balance due $4,650.00

aap manana nents IY

4 Z2\SeDO

THIS INVOICE REFLECTS BILLING THROUGH 4/30/2017.
PAYMENTS MADE AFTER 4/30/2017 WILL BE REFLECTED ON NEXT INVOICE.

a eurrent 30. Days 80 Days oo «80 Days 120 Days,
3,925.00 725.00 0.00 6.00 0.00
